DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner’s amendment has been made to correct a minor informality.
IN THE CLAIMS: 
In the first line of claim 15, delete “System” and insert --A system--.

Allowable Subject Matter
Claims 1-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ragan teaches a pouch assembly 10 (fig. 1) containing a liquid being an aqueous urea solution for use in a selective catalytic reduction system for treating exhaust gases of an internal combustion engine of a vehicle and for transferring the liquid to a liquid tank of the vehicle (see discussion of this language below), the pouch assembly 10 comprising a flexible pouch 40 and a spout 44 attached thereto, wherein at least a part of the spout extends outside the flexible pouch (see fig. 8) and is arranged 
Ragan fails to disclose a top end having a maximum diameter that is equal to or less than 97% of the diameter of the inner inside passage of the tank filling neck at its narrowest, whereby the filling neck is defined in accordance with ISO 22241; the body has a length that is between 4 and 12 times the length of the base of the spout and is between 2 and 6 times the length of the top end of the spout.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bugenske (US PG-pub 20160257473) teaches a pouch and spout.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.